Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (US 20090133370; hereinafter Yoo).
As regarding claim 1, Yoo discloses the claimed invention for a particle separator for removing particles from a gaseous stream, the particle separator comprising: a separator body (11) having a centerline axis (25) and a peripheral wall defining a separation chamber (17); a fluid inlet (13) in fluid communication with the separation chamber; a particle outlet (about 16) in fluid communication with the separation chamber; a fluid outlet (22) in fluid communication with the separation chamber; and a vortex tube (30, 33) having a hollow interior (35) and a peripheral wall (33) extending 
As regarding claims 2, 8 and 11, Yoo discloses all of limitations as set forth above.  Yoo discloses the claimed invention for wherein the peripheral wall of the vortex tube further comprises a plurality of angled outlet apertures (32a of fig. 3) fluidly coupled between the hollow interior and the separation chamber.
As regarding claim 3, Yoo discloses all of limitations as set forth above.  Yoo discloses the claimed invention for wherein the angled outlet apertures are aligned in the direction opposing the inlet flow (fig. 4B).
As regarding claim 4, Yoo discloses all of limitations as set forth above.  Yoo discloses the claimed invention for wherein the vortex tube a cross-sectional shape which correlates (fig. 2) to the shape of the separation chamber.
As regarding claim 5, Yoo discloses all of limitations as set forth above.  Yoo discloses the claimed invention for wherein the vortex tube tapers from a first diameter at one end of the separator body to a second diameter (about 20 of fig. 2) smaller than the first diameter at the other end of the separator body.
As regarding claims 6, 9 and 12, Yoo discloses all of limitations as set forth above.  Yoo discloses the claimed invention for wherein the vortex tube is unitarily (figs. 2-3) formed with the separator body.
As regarding claim 7, Yoo discloses all of limitations as set forth above.  Yoo discloses the claimed invention for wherein the vortex tube has a free end with a radially outwardly projecting lip (21a of fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773